*588OPINION.
Love:
We do not deem it necessary to enter into an extended discussion of the issue herein presented.
It is an established fact that for personal reasons A. E. Duncan, at the time of the organization of the Interstate Highways Service Co. did not want any stock issued in his name, and on account thereof 191 shares were issued to Mrs. F. I. Brumbaugh, the certificates for all of which were immediately endorsed, assigned, and delivered to Duncan who, it is clear, could cause at any time the reissuance of the shares in his name.
We are of the opinion, therefore, that Duncan exercised complete dominion and control over approximately 43 per cent of the stock of the Interstate Highways Service Co., and we are of the further opinion that by reason of this divergence in interest and control of the stock of the petitioners the Commissioner was correct in denying affiliation thereto.

Judgment will be entered for the respondent.

Considered by Tiutssell, Smith, and Littleton.